PER CURIAM.
Appellant brought this action for the annulment of her marriage to appellee or in the alternative for an absolute divorce on the grounds of desertion. A copy of the complaint was mailed to appellee at his temporary residence in Greece. In reply, he sent a letter to the court denying the various-allegations of the complaint. The court refused to accept this letter as a formal appearance. This is the alleged error. However, an examination of the trial court’s file reveals that upon appellee’s return to-this country, an alias summons was issued and he was personally served on July 11, 1961. We therefore hold that the question is now moot.
Appeal dismissed.